Citation Nr: 0310249	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  96-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis of 
the right knee, evaluated as 10 percent disabling from 
April 13, 1991, to April 6, 1995.

2.  Entitlement to an increased rating for osteochondritis of 
the right knee, evaluated as 20 percent disabling from 
April 6, 1995.

3.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for a rating 
in excess of 10 percent for the veteran's service connected 
osteochondritis of the right knee.  In December 1997, the RO 
granted the veteran an increased, 20 percent, rating for 
osteochondritis of the right knee, effective from April 6, 
1995.  In May 1998, the veteran testified at a video hearing 
before the undersigned.  In July 1998, the Board remanded the 
veteran's appeal for further evidentiary development.  In 
July 1999, the RO bifurcated the veteran's service connected 
right knee disorder and granted the veteran a separate, 10 
percent rating, for right knee degenerative arthritis 
effective from April 6, 1995, in addition to the 20 percent 
rating already assigned for osteochondritis of the right knee 
effective from April 6, 1995.  In December 1999, the Board 
once again remanded the veteran's appeal for further 
evidentiary development.


FINDINGS OF FACT

1.  For the period from April 13, 1991, to April 6, 1995, the 
veteran's right knee osteochondritis is manifested by adverse 
symptomatology that equates to no more than slight 
subluxation or lateral instability.

2.  For the period from April 6, 1995, the veteran's right 
knee osteochondritis is manifested by adverse symptomatology 
that equates to no more than moderate subluxation or lateral 
instability.

3.  The veteran's right knee degenerative arthritis is 
manifested by objective evidence of effusion, tenderness, and 
pain that limits motion from -5 to 85 degrees.


CONCLUSIONS OF LAW

1.  For the period from April 13, 1991, to April 6, 1995, the 
criteria for a rating in excess of 10 percent for right knee 
osteochondritis are not met.  38 U.S.C.A. §§ 1155, 1151, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2002).

2.  For the period from April 6, 1995, the criteria for a 
rating in excess of 20 percent for right knee osteochondritis 
are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 
5258 (2002).

3.  The criteria for a rating in excess of 10 percent for 
right knee degenerative arthritis are not met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information by the RO, and/or 
the Board, by the discussion in rating decisions, statements 
of the case, supplemental statements of the cases, in 
letters, and in Board remands.  See RO decisions dated in May 
1993, January 1996, and July 1999; hearing officer decision 
dated in October 1993; statements of the case issued in June 
1993 and April 1996; supplemental statements of the case 
issued in October 1993, December 1997, July 1999, and April 
2002; RO letters to the veteran dated in August 1998, January 
2000, and April 2002; and the Board's remands dated in July 
1998 and December 1999.  In the above documents, the veteran 
was specifically informed of the laws and regulations 
governing his claims for increased ratings.  Therefore, the 
Board finds that VA has no outstanding duty to inform the 
veteran of the information necessary to substantiate his 
claims.

Next, as to VAs' duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See supplemental statement of the case issued in April 2002 
and RO letter to the veteran dated in April 2002.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the name and address of all 
places that he received treatment for his disabilities to 
help establish his claims for increased rating.  See RO 
letters to the veteran dated in August 1998, January 2000, 
and April 2002; and the Board's remands dated in July 1998 
and December 1999.  The RO thereafter obtained all of the 
veteran's available and identified post-service medical 
records - primarily treatment records from the Augusta VA 
medical center (VAMC).  In addition, in reply to the RO's 
and/or the Board's notice to the veteran that he needed to 
file any evidence he had that could substantiate his claims, 
the veteran and his representative filed written arguments in 
support of the veteran's claims and the veteran testified at 
two personal hearings at the RO as well as a video hearing 
before the undersigned.  Additionally, a review of the record 
on appeal shows VA obtained examinations of the veteran in 
August 1993, November 1995, August 1997, December 1998, and 
October 2000 to obtain medical opinion evidence as to the 
current severity of his service connected right knee 
disorders.  Therefore, the Board finds that VA has met both 
parts of its notice duties.

Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of these issues, because VA has provided the 
veteran with the requisite VCAA notice, and because the RO 
has already adjudicated the veteran's claims in light of the 
VCAA, adjudication of the claims at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

The Merits of the Appeal

As to the merits of the appeal, the veteran contends that his 
service-connected right knee disabilities are manifested by 
adverse symptomatology that entitles him to increased 
ratings.  It is also requested that the veteran be afforded 
the benefit of the doubt. 

The Facts

A review of the record on appeal shows voluminous VA 
treatment records, with the most contemporaneous dated from 
April 1991 to July 1998, that show the veteran's periodic 
complaints and/or treatment for right knee pain, swelling, 
and/or giving way with observations, on examination, of 
crepitus, effusion and/or pain on palpation, but not 
instability.  See VA treatment records dated in April 1991, 
May 1991, June 1991, July 1991, August 1991, October 1991, 
March 1992, April 1992, June 1992, July 1992, October 1992, 
January 1993, April 1993, August 1996, November 1996, May 
1997, July 1997, December 1997, March 1998, May 1998, and 
June 1998; right knee x-rays dated in July and December 1997.  
The diagnoses included osteochondritis and degenerative joint 
disease.  Id.  

In addition, the Board notes that earlier VA treatment 
records show the veteran's pre and postoperative care 
surrounding a November 1990 right knee arthroscopic surgery.  
The Board also notes that, while the record on appeal 
contains an October 1991 letter from the veteran doctor to 
his employer regarding the physical limits the veteran's 
osteochondritis places on the veteran's ability to work as 
well as warns that osteochondritis could cause giving way of 
the knee, it does not say the veteran had knee instability or 
giving way.

As to the range of motion of the right knee, in May 1991 
range of motion was from 0 to 115/120 degrees, in October 
1991 the veteran was reported to have full range of motion, 
in November 1996 the veteran was reported to have full range 
of motion, in December 1997 RO was from 5 to 100 degrees, and 
in June 1998 the veteran was reported to have full range of 
motion.  And, at least one treatment record shows the veteran 
having fluid removed from his knee.  See VA treatment records 
dated in March 1992.

Most recently, the veteran appeared for VA examinations in 
August 1993, November 1995, August 1997, December 1998, and 
October 2000.  At the August 1993 VA examination, the veteran 
complained of right knee pain, swelling, and locking.  It was 
next noted that the veteran was wearing a knee brace on his 
right knee that was removed for the purpose of this 
examination.  On examination, there was no swelling, no 
deformity, or crepitus in the right knee.  Right knee range 
of motion studies showed extension to 0 degrees and flexion 
to 140 degrees.  The veteran walked with a relatively normal 
gait, had no laxity of the cruciate or the collateral 
ligaments, and McMurray's, Clarke's, and Apley's testing were 
negative.  The veteran declined squatting.  The diagnosis was 
status post arthroscopic surgery of right knee for treatment 
of osteochondritis with persistent subjective complaints and 
functional residuals as described above. 

At the November 1995 VA examination, the veteran complained 
of right knee pain, giving way, and swelling.  He reported 
having had knee surgery on the left knee in 1987 and the 
right knee in 1990.  The veteran wore a right knee brace that 
was removed for the examination.  On examination, the veteran 
walked with a relatively normal gait.  The right knee did not 
show soft tissue swelling, increased heat, or a detectable 
deformity.  Right knee range of motion studies showed 
extension to 0 degrees and flexion to 130 degrees.  
McMurray's sign was negative bilaterally.  There was no 
laxity of the cruciate or collateral ligaments.  The patellar 
grinding test was positive bilaterally and the veteran 
complained of discomfort while doing these maneuvers.  
Apley's restriction and compression test was negative, but 
for the compression test being positive.  The veteran 
declined squatting.  The diagnosis was postoperative 
bilateral menisectomies with persistent subjective complaints 
along with functional and objective findings as reported 
above. 

At the August 1997 VA examination, the veteran complained of 
right knee pain, limitation of motion, swelling, buckling, 
giving way, and locking.  Adverse symptomatology was 
aggravated by walking on hard surfaces, quick changes in 
directions, and twisting the knee.  On examination, the 
veteran was able to ambulate without the assistance of a 
cane, but wore a knee brace.  The right knee had a small 
amount of effusion, was slightly warm, had minimal erythema, 
and was mildly tender on vigorous palpation.  Pain was 
indicated on knee manipulation.  Right knee range of motion 
was extension to "158 degrees" (sic) and flexion to "77 
degrees" (sic).  X-rays of the right knee showed 
degenerative changes involving the medial joint compartment, 
medial tibia plateau, and the medial femoral condyles.  
However, they did not show any significant changes since the 
time of the veteran's earlier August 1992 right knee x-rays.  
The diagnosis was degenerative joint disease.  The examiner 
opined that the veteran's knee condition was worsening 
because the veteran reported difficulty with regular 
ambulating as well as performing every day activities such as 
getting in and out of a bath tub and rising from chairs. 

At the December 1998 VA examination, the veteran complained 
of right knee pain and instability.  The veteran wore a right 
knee brace that was removed for the examination.  On 
examination, the veteran walked with a limp on the right side 
but without a cane or crutch.  The veteran had mild 
fluctuation of the right knee, moderate crepitation, moderate 
tenderness of the patellar articular surfaces and medial 
joint line, and weakness of quadricep muscles when performing 
straight leg raising exercises.  However, there was no medial 
or lateral instability, negative Lachman's and McMurray's 
tests, no calf tenderness or swelling, no neuro-circulatory 
deficit of his extremities, and reflexes were intact and 
equal.  Active and passive ranges of motion of the right knee 
were from 10 to 110 degrees in flexion and -10 degrees in 
extension.  The diagnosis was degenerative joint disease.  
The examiner thereafter opined that the degenerative joint 
disease in the veteran's knees were "moderate to severe."  
The examiner also noted that the veteran would have 
difficulty with walking or standing for greater than 15 to 30 
minutes at a time and that flare-ups would significantly 
shorten this time (and, in some instances, he may not be able 
to support his weight on his right knee).  The examiner also 
opinioned that the veteran would need total knee replacements 
in 10 to 15 years, or sooner. 

At the October 2000 VA examination, the veteran complained of 
right knee pain and locking.  He also complained that it 
caused him to lose ten days from work this year at his job as 
a pipe fitter.  The examiner noted that, while undressing to 
be examined, the veteran did not display any signs of 
discomfort.  Next, while the veteran was wearing a knee 
brace, it was removed for the examination.  

Thereafter, the examiner opined that his efforts to perform 
the usual orthopedic maneuvers to assess the functional 
capacity of the knees met with resistance on the part of the 
veteran.  The examiner thereafter noted that the veteran 
failed to cooperate with the following tests during the 
course of the examination: the veteran was unable or 
unwilling to squat; did not cooperate when he was requested 
to stand on toes and heels, he refused to extend the knees 
against some mild resistance; he refused to abduct and adduct 
the thighs or to flex the thighs at the hip joints; 
McMurray's and Drawer's tests could not be carried out 
because the veteran complained of pain and resisted attempts 
in carrying out those maneuvers; and testing for anterior and 
posterior cruciate laxity as well as medial and lateral 
collateral ligament stability could not be carried out 
because the veteran complained of pain and resisted attempts 
to test.

Nonetheless, on examination, it was observed that the veteran 
could walk a hallway without any limping gait.  There was no 
varus, valgus, or recurvatum of knees standing, there was no 
evidence of effusion of the knee joints, no significant 
deformity of the knee joints, and no significant asymmetry 
between the right and left knees.  There was no pitting edema 
of the lower extremities.  There was no incoordination on 
articulating the joints when walking.  There was no 
observable locking of knees or laxity of the cruciate or 
collateral ligaments.  No crepitus was audible on 
articulating the knees passively.  The patella-grinding test 
was essentially unremarkable.  It was opined that there was 
no evidence of chondromalacia of the patella.  The diagnosis 
was osteochondritis which was opined as being "moderately" 
disabling.

As to the right knee range of motion studies, they showed 
extension to 0 degrees and flexion to about 110 degree.  
Thereafter, it was noted that efforts to increase the range 
of flexion were unsuccessful because the veteran would not 
relax to permit the examiner to do so.  The veteran 
restricted the efforts of the examiner to gently flex both 
knees.  Thereafter, the examiner opined that "[t]he most 
that could be achieved was 110-degrees flexion on the right . 
. ."  Thereafter, the examiner opined that fatigability 
could not be assessed because the veteran was unwilling to 
exercise the lower extremities so that this could be 
evaluated and the degree of functional loss due to flair ups 
of right knee disorder could not be ascertained with 
reliability.  Nonetheless, the examiner opined that, 
"[g]iving the veteran the benefit of the doubt, it is the 
impression of this examiner that his functional loss is 
possibly about 50% of the capacity, but this is not due to 
any muscle weakness but merely to the pain that he 
experiences when the [right] knee joint is articulated."  

Thereafter, a December 2000 magnetic resonance imaging 
evaluation (MRI) of the right knee showed degenerative joint 
disease, chondromalacia, postoperative changes, a possible 
loose body, a meniscus tear, effusion, and possible 
tendonitis.  And, photographs of the veteran's knee taken by 
the examiner did not show any deformity or scarring.

The veteran testified at hearings at the RO in July 1993 and 
May 1997 and at a video hearing before the undersigned in May 
1998.  At these times, the veteran testified, in substance, 
that his right knee disability had limited both his daily and 
employment activities, as well as caused him to lose 
employment time.  The veteran next reported that he had been 
ordered by physicians not to work on ladders in his position 
as a pipe fitter and that he was also limited in his ability 
to squat and kneel.  He also asserted that his right knee 
disability caused him the "most problems" when he was 
required to do any prolonged walking or was required to 
"make a certain turn without picking up my leg and moving it 
first."  He also indicated that he experienced "locking and 
buckling sensations," as well as swelling in his right knee.  
He also stated that he wears a knee brace every day.  The 
veteran added that he took anti-inflammatory and pain 
medication to treat his right knee condition as well as 
received treatment approximately once every six months at VA.  
The veteran also reported that he was unable to straighten 
out his knee.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability . . ."  Id.

As to the veteran's right knee osteochondritis, the RO has 
rated it as 10 percent disabling from February 1, 1991, under 
38 C.F.R. § 4.71, Diagnostic Code 5257 (other impairment of 
the knee) (see RO decisions dated in May 1973, May 1987, 
March 1991, May 1993, and October 1993) and 20 percent 
disabling from April 6, 1995, under 38 C.F.R. § 4.71, 
Diagnostic Code 5257 and Diagnostic Code 5258 (dislocation of 
the semilunar cartilage) (see supplemental statement of the 
case dated in December 1997 and RO decision dated in July 
1999).

As to the degenerative arthritis of the right knee, the Board 
notes that veteran was most recently assigned a separate 10 
percent disability rating under 38 C.F.R. § 4.71, Diagnostic 
Code 5261 (limitation of extension).  See RO decision dated 
in July 1999.

Rule Against Pyramiding

First, the Board notes that VAOPGCPREC 23-97 (July 1, 1997), 
allows a veteran to receive separate ratings under Diagnostic 
Code 5260 or 5261 and Diagnostic Code 5257 because they rate 
different manifestations of the same disability.  However, 
the same cannot be said for Diagnostic Code 5260 or 5261 and 
Diagnostic Code 5258, because they both rate knee 
disabilities based on the same adverse symptomatology - 
limitation of motion and pain.  38 C.F.R. § 4.71a.  

Therefore, given the fact that the RO has decided to 
compensate the veteran separately for both his the pain and 
limitation of motion caused by his right knee arthritis and 
the other problems caused by his right knee osteochondritis, 
in order to avoid violating the rule against pyramiding found 
at 38 C.F.R. § 4.14, the Board finds that the veteran's right 
knee osteochondritis is most appropriately rated, as earlier 
rated by the RO, under Diagnostic Code 5257 and not 
Diagnostic Code 5258.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."); 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (the Board has 
the discretion to decide whether another rating code is "more 
appropriate" than the one used by the RO).  Accordingly, the 
Board's subsequent rating discussion will focus on Diagnostic 
Codes 5257, 5260, and 5261. 

Right Knee Osteochondritis

Next, the Board notes that a review of the record on appeal 
shows that the current appeal arose from a claim for an 
increased rating filed by the veteran on April 13, 1992.  See 
statement in support of claim received by the RO on April 13, 
1992.  The claims sought a rating in excess of 10 percent for 
the veteran's service connected right knee osteochondritis.  
Id.  However, in the December 1997 rating decision, while the 
RO granted the veteran an increased, 20 percent, rating for 
osteochondritis of the right knee, it set the effective date 
of this increase at April 6, 1995.  

Tellingly, the general rule with respect to an award of 
increased compensation is that the effective date of such an 
award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2002) (to the same effect).  An 
exception to this rule applies under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred during the one-year period preceding 
the date of receipt of the claim for increased compensation.  
In that situation, the law provides that the effective date 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2002); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 
(Sept. 23, 1998).

Accordingly, because the RO did not make the increased, 20 
percent, rating for the veteran's right knee osteochondritis 
effective at the earliest possible date, the Board's analysis 
of the veteran's claim for an increased rating for right knee 
osteochondritis must consider two time periods - the period 
starting one year prior to the veteran filing his April 13, 
1992, claim for an increased rating (i.e., April 13, 1991) 
and the time period following the April 6, 1995, effective 
date for the grant of the 20 percent disability rating for 
his osteochondritis.

From April 13, 1991, to April 6, 1995

As noted above, the veteran's osteochondritis was rated as 10 
percent disability under 38 C.F.R. § 4.71, Diagnostic 
Code 5257.  Under Diagnostic Code 5257, impairment of the 
knee, including recurrent subluxation or lateral instability, 
will be rated at 30 percent disabling when sever, 20 percent 
disabling when moderate, and 10 percent disabling when 
slight.  38 C.F.R. § 4.71a. 

However, given the evidence described above, the Board finds 
that an evaluation greater than the 10 percent rating already 
assigned the right knee for "slight" impairment is not 
warranted under Diagnostic Code 5257 for this time period.  
38 C.F.R. § 4.71a (2002).  While the veteran, at his August 
1993 VA examination complained of right knee pain, swelling, 
and locking, wore a knee brace, and declined squatting, 
adverse symptomatology objectively confirmed at that time, or 
in any of the voluminous VA treatment records, did not show 
symptoms that equate to "moderate" impairment.  

Specifically, not only were VA treatment records negative for 
knee instability but, on VA examination, there was no laxity 
of the cruciate or the collateral ligaments.  In addition, 
the examiner noted that there was no swelling, deformity, or 
crepitus; the veteran walked with a relatively normal gait; 
and McMurray's, Clarke's, and Apley's testing were negative.  

Consequently, the Board concludes that the above-noted 
findings do not suggest greater disability than contemplated 
by the 10 percent rating assigned at this time for "slight" 
instability of the right knee.  Accordingly, an increased 
rating for right knee osteochondritis because of instability 
is not warranted under Diagnostic Code 5257 for the period 
from April 13, 1991, to April 6, 1995.  38 C.F.R. § 4.71a.


From April 6, 1995

Similarly, given the evidence described above, the Board 
finds that a rating greater than the 20 percent rating 
already assigned the right knee for "moderate" impairment is 
not warranted under Diagnostic Code 5257 for the period from 
April 6, 1995.  38 C.F.R. § 4.71a (2002).  

While a review of the record on appeal for the post April 
1995 time period continues to show the veteran's complaints 
of right knee locking, giving way, and/or buckling and the 
veteran wore a knee brace at the time of each of his VA 
examinations, adverse symptomatology objectively confirmed at 
the veteran's most recent VA examinations do not show 
symptoms that equate to "severe" impairment.  

Specifically, the November 1995 VA examiners reported that 
there was no laxity of the cruciate or the collateral 
ligaments, the December 1998 VA examiner reported that there 
was no medial or lateral instability of the right knee, and 
the October 2000 VA examiner reported that there was no 
observable locking of the knee or laxity of the cruciate or 
collateral ligaments.  (Parenthetically, the Board notes that 
the August 1997 VA examination report was silent as to the 
issue of right knee stability)  

Consequently, the Board concludes that the above-noted 
findings do not suggest greater disability than contemplated 
by the 20 percent rating already assigned for "moderate" 
instability of the right knee.  Accordingly, an increased 
rating for right knee osteochondritis because of instability 
is not warranted under Diagnostic Code 5257 for the period 
from April 6, 1995.  38 C.F.R. § 4.71a.

Right Knee Degenerative Arthritis

As noted above, the veteran's degenerative arthritis of the 
right knee was rated as 10 percent disability under 38 C.F.R. 
§ 4.71, Diagnostic Code 5261.  Accordingly, the veteran will 
be entitled to an increased rating if his service-connected 
arthritis result in flexion of the knee being limited to 30 
degrees (20 percent) or flexion of the knee being limited to 
15 degrees (30 percent) (Diagnostic Code 5260); or extension 
of the knee being limited to 15 degrees (20 percent), 
extension of the knee being limited to 20 degrees (30 
percent), extension of the knee being limited to 30 degrees 
(40 percent), or extension of the knee being limited to 45 
degrees (50 percent) (Diagnostic Code 5261).  
38 C.F.R. § 4.71a.

Controlling laws and regulations also provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that a 
rating greater than the 10 percent rating already assigned by 
the RO is not warranted for the degenerative knee disorder.  
38 C.F.R. § 4.71a.  This disability is not of such severity 
as to warrant an increased rating under either Diagnostic 
Code 5260 or 5261.  Id.  

Specifically, range of motion in the most recent VA treatment 
records and at the most recent VA examinations were as 
follows: extension to 0 degrees and flexion to 130 degrees 
(November 1995 VA examination), extension to 5 degrees and 
flexion to 100 degrees (December 1997 VA treatment record), 
full range of motion (VA treatment records dated in November 
1996 and in June 1998), extension to -10 degrees and flexion 
to 110 degrees (December 1998 VA examination), and extension 
to 0 degrees and flexion to 110 degrees (October 2000 VA 
examination). (Full range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (2002).)  

Therefore, the Board finds that the right knee arthritis does 
not cause sufficiently reduced flexion or extension (flexion 
limited to 30 degrees or extension limited to 15 degrees) to 
warrant a 20 percent rating under either Diagnostic Code 5260 
or Diagnostic Code 5261 even when the Board looks at the 
veteran's worst day where range of motion was limited from -
10 to 110 degrees.  38 C.F.R. § 4.71a.  Nevertheless, the 
degree of limitation of motion he experiences in this major 
joint warrants the assignment of a 10 percent rating under 
Diagnostic Codes 5003-5010.  38 C.F.R. § 4.45(f) (2002).

Although an increased rating may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 10 
percent rating.  The Board has come to this conclusion 
because, while the August 1997 VA examiner observed a small 
amount of effusion, warmth, erythema, mild tenderness on 
vigorous palpation, and pain with knee manipulation and the 
December 1998 VA examiner observed moderate tenderness of the 
patellar articular surfaces and medial joint line as well as 
weakness of quadricep muscles when performing straight leg 
raising exercises, the October 2000 VA examiner specifically 
opined that, while fatigability and functional loss due to 
flair ups could not be assessed because of the veteran's 
failure to cooperate with the examiner, it was nonetheless 
opined that ". . . his functional loss is possibly about 50% 
of the capacity, but this is not due to any muscle weakness 
but merely to the pain that he experiences when the [right] 
knee joint is articulated."

Tellingly, a 50 percent in lost capacity equates to the range 
of motion being limited by pain to extension of -5 degrees 
(50 percent less than the 0 degrees seen at the October 2000 
VA examination) and flexion to approximately 85 degrees (50 
percent less than the 110 degrees seen at the October 2000 VA 
examination).  Therefore, even when the Board takes into 
account the additional loss in the right knee's range of 
motion caused by pain, he still does not have sufficient loss 
in range of motion to qualify for an increased, 20 percent, 
rating under either Diagnostic Code 5260 or 5261.  See 
38 C.F.R. § 4.71a.  In fact, he would have to have had what 
amounted to at least another additional 50 percent loss of 
motion to warrant an increased rating.  Id.  Under Diagnostic 
Code 5260, flexion would have had to be limited to at least 
30 degrees for the veteran to be entitled to a 20 percent 
rating for the loss of motion.  Similarly, under Diagnostic 
Code 5261, extension would have had to be reduced to 15 
degrees for the veteran to be entitled to an increased 
rating.  Id.  Accordingly, the Board concludes that his 
adverse symptomatology more closely resembles the criteria 
for a 10 percent rating under 38 C.F.R. § 4.45(f) than it 
does a 20 percent rating under Diagnostic Code 5260 or 5261.  
38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  Accordingly, the 
veteran is not entitled to an increased rating under either 
Diagnostic Code 5260 or 5261, even when taking into account 
his functional losses due to such problems as weakness, 
excess fatigability, incoordination, or pain due to repeated 
use.  DeLuca, supra.  Consequently, an increased rating for 
right knee arthritis under Diagnostic Code 5260 or Diagnostic 
Code 5261 is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (2002). 

Extra-Schedular Considerations

Based on the argument made at the veteran's personal 
hearings, written statements to the RO, and statements to VA 
examiners (i.e., he had lost significant time from work 
secondary to his right knee disorders) as well as the August 
1997 VA examiner's opinion that the veteran had difficulty 
with regular ambulating as well as performing every day 
activities, the Board has given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002).  

Although the veteran has described his pain as being so bad 
that he had lost time from work and the August 1997 VA 
examiner opined that the veteran's knee disabilities were 
getting worse, he had problems with every day activities, and 
he would need a knee replacement in the future, the evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  See 38 C.F.R. § 3.321 (2002).  
The current evidence of record does not demonstrate that his 
right knee disorders have resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his service-connected 
disabilities have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disabilities in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO as well as the veteran's hearing 
testimony.  Moreover, the Board recognizes that lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, their statements as to the 
severity of the veteran's disabilities as well as their 
opinions as to the veteran's ability to work are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Therefore, the Board will give more 
weight to the objective medical evidence of record as outline 
above in rating the severity of the veteran's service 
connected right knee disabilities then that of the veteran or 
his representative.


ORDER

For the period from April 13, 1991, to April 6, 1995, a 
rating in excess of 10 percent for right knee osteochondritis 
is denied.

From April 6, 1995, a rating in excess of 20 percent for 
right knee osteochondritis is denied.

A rating in excess of 10 percent for right knee right knee 
degenerative arthritis is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

